Title: To James Madison from William Kirkpatrick, 12 January 1809
From: Kirkpatrick, William
To: Madison, James



Sir
Malaga 12 Jany 1809

The Ship Leonidas having been forced back by Contrary Winds, affords me an Opportunity of forwarding to you a further Sett of our daily Papers, from which you may Collect some Information on What is passing in this Country.  Nothing Official has yet been published on the situation of the armies.  It however appears evident that the British, had Joined the Marques de la Romana, and that some bloody Actions have been fought, in which they have Come off Victorious.
Count Florida blanca, died on the 30 ult, and Count De Altamira Grandee of Spain, has been appointed President of the Supreme Central Board, as his Successor; The most active Measures Continue to be adopted, for sending Recruits to the Armies.
In Catalonia the Spanish Army under General Vives has been defeated, it is said thro’ the treacherous Conduct of their Chief, who has been shut up, and the Command given to General Riding, in whom the Catalans place every Confidence, and when the last Letters left Tarragona, were Joining him from every Quarter.
The Capitulation of Madrid has at last been Communicated Officially.  If I can meet with a copy previous to the departure of Capt. MacKenzie, you will find it inclosed.  Morla shines as a Traitor in it.  I am with Respect & Esteem, Sir Your most obt h St.

Willm. Kirkpatrick

